Citation Nr: 1312126	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from January 1960 until January 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO denied service connection for bilateral hearing loss and tinnitus.  

In a December 2012 rating decision, the RO granted service connection for tinnitus.  That determination constitutes a full grant of that claim and the Veteran has not issued a notice of disagreement with that decision.  As such, that claim is not currently before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record supports finding that the Veteran's bilateral hearing loss is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Bilateral Hearing Loss Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
In a July 2008 statement, the Veteran reported that his hearing loss was due to his military occupational specialty (MOS) of amphibious construction battalion.  He also reported training with the Marines in the infantry division and using Howitzers without hearing protection.  The Veteran provided a more detailed report of his in-service noise exposure, including exposure to gunfire, with his February 2010 VA Form 9.  

In this regard, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's service in the Navy. 38 U.S.C.A. § 1154(a).  The Board further notes post-service reserve records are supportive of the Veteran's contentions of construction noise exposure (February 1965 NAVPERS 792 documenting his working on building projects) and gunfire exposure (April 1964 Administrative Remarks documenting that the Veteran had qualified as a sharpshooter).  Though such records document his service following separation from active duty, the Veteran would presumptively have performed similar duties in the Reserves as he did during active duty.  Therefore, the Board finds that the Veteran has competently and credibly provided evidence as to his in-service noise exposure.  Additionally, the Board finds credible the veteran's statements that his hearing loss (and tinnitus) have been present ever since the noise exposure in service.  

The Veteran's service treatment records do not document any complaints of, or treatment for, hearing loss.  The December 1962 release from active duty examination noted hearing of 15/15 bilaterally, under the whispered voice test.  Subsequent reserve examinations made identical findings with whispered voice examinations.  

Following the Veteran's January 1963 separation from service, the Veteran underwent a VA examination in October 2008.  The examiner documented military noise exposure to include Marine infantry training and to 155 Howitzers.  He also reported post-service noise exposure of working in a manufacturing plant, weapons training with the State Police and recreational hunting.

The October 2008 VA examination threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
65
70
55
51
LEFT
40
80
80
85
71

The examiner found the Veteran to have achieved a word recognition score of 76 percent for the right ear and 64 percent for the left ear.  For each ear, the examiner found severe sensorineural hearing loss.  

The October 2008 VA examiner found that the Veteran's hearing loss was at least as likely as not related to military service, noting that exposure to gun fire will cause hearing loss.  

The Veteran received another VA examination in March 2010, which included a claims file review.  The examiner noted a similar history of noise exposure, with additional report of noise exposure to hand grenades.  

The March 2010 threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
70
70
65
55
LEFT
40
85
85
90
75

The examiner found the Veteran to have achieved a word recognition score of 82 percent for the right ear and 68 percent for the left ear.  The examiner diagnosed the Veteran with right ear sensorineural hearing loss that was normal to severe and left ear sensorineural hearing loss that was normal to profound.

The March 2010 VA examiner noted that the Veteran was provided whisper tests in service, including on separation.  The examiner found such testing to not be frequency specific and to not indicate all hearing loss, especially high frequency hearing loss.   The examiner thus found that the Veteran's hearing sensitivity at separation was unknown and that she was unable to render an opinion without resorting to speculation.

The VA examinations document current diagnoses of bilateral hearing loss per VA regulations.  38 C.F.R. § 3.385.  As such, the first component necessary to support a claim for service connection, medical evidence of a current disability, has been met.

The second component of his claim for medical evidence, or lay testimony in some cases, of an in-service injury, has also been met.  As previously indicated, the Board finds the Veteran's reports of in-service noise exposure to be credible and consistent with his service.  

The final question is if there is medical evidence of a nexus between the current disability and the in-service injury.  The March 2010 VA examiner opined that she could not make such an opinion as it would be speculation on her part.  Such a speculative opinion does not support the claim.  The award of benefits may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). 

However, the October 2008 VA examiner opined that the Veteran's  bilateral hearing loss was at least as likely as not due to service.  As such, the Board finds this medical opinion to provide an adequate nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure.

The Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related to noise exposure during active military service.  Therefore, service connection for such disability is warranted. 



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


